DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  The claimed limitation “converter the analog voltage signal to a digital voltage;” should be changed to “convert the analog voltage signal to a digital voltage”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rakuljic et al. (2010/0085992) in view of Kawachi et al. (4,900,112) and Deppe et al. (9,705,283).

Regarding claim 1, Rakuljic et al. disclose: a tunable laser (12) configured to generate an output light signal (Fig. 1, [0031]); a feedback loop including; a Mach-Zender interferometer (MZI) (22) receiving the output light signal, the MZI including; a first optical path (lower path including the fixed delay) and a second optical path (upper path) simultaneously receiving the output light signal (Fig. 1, [0031], [0034]); a photodiode (24) configured to detect the interference signal generated by the MZI and generate a photodiode current in response thereto (Fig. 1, [0034], [0035]); and circuitry (mixer 26, reference oscillator 28, offset voltage source 30) configured and operable to process the photodiode current to generate a control signal for controlling the tunable laser (Fig. 1, [0031], [0034].
Rakuljic et al. do not disclose: and a phase shifter in the first optical path for providing a pre-determined shift in the phase angle of the light signal passing through said first optical path relative to the phase angle of the light signal passing through said second optical path; and a photodiode array for receiving light from the tunable laser reflected from a target object.
Kawachi et al. disclose: phase shifter in the first optical path for providing a pre-determined shift in the phase angle of the light signal passing through said first optical path relative to the phase angle of the light signal passing through said second optical path (Fig. 14A, col 2, lines 18-37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rakuljic by adding a phase shifter in the first optical path in order to adjust the 
Rakuljic as modified do not disclose: a photodiode array for receiving light from the tunable laser reflected from a target object.
Deppe et al. disclose: a photodiode array for receiving light from a laser reflected from a target object (col 2, lines 30-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rakuljic as modified by using the laser of Rakuljic in a Lidar system in order to collect information regarding positions of distant or nearby objects. The device as modified disclose: a photodiode array for receiving light from the tunable laser reflected from a target object.

Regarding claim 2, Rakuljic as modified do not disclose: wherein the phase shifter is configured to provide a π/2 bias to the phase angle of the light signal passing through the first optical path.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a Lidar system comprising a Mach-Zender interferometer including a phase shifter able to provide a phase shift to the light signal passing through the first optical path. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the phase shift by routine experimentation.

Regarding claim 6, the apparatus of claim 1 discloses the claimed method (see the rejection of claim 1).

Regarding claim 7, the apparatus of claim 2 discloses the claimed method (see the rejection of claim 2).

Allowable Subject Matter
Claims 3-5 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the phase shifter is configured to bias the phase angle of the light signal passing through the first optical path as a function of said photodiode current.”
Claim 5 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…a transimpedance amplifier receiving said photodiode current and generating an analog voltage signal in response thereto; an analog-to-digital converter receiving said analog voltage signal and generating a digital voltage; a digital processor operable on said digital voltage to condition the digital voltage for use as a control signal for the tunable laser; and a digital-to-analog converter for converting the output signal from the digital processor to said control signal.”
Claim 8 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the phase shift is a function of the photodiode current.”
Claim 10 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the step of processing the photodiode current includes: passing the photodiode current through a transimpedance amplifier to generate an analog voltage signal in response thereto; converter the analog voltage signal to a digital voltage; digital processing the digital voltage to condition the digital voltage for use as a control signal for the tunable laser; and converting the output signal from the digital processor to the control signal.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828